Cite as 2016 Ark. App. 341


                ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-15-776

                                               Opinion Delivered   JUNE 22, 2016

SHELIA LEONA MOORE                             APPEAL FROM THE CRITTENDEN
                                               COUNTY CIRCUIT COURT
                         APPELLANT             [NO. CR-2011-47]

V.                                             HONORABLE JOHN N. FOGLEMAN, JUDGE

STATE OF ARKANSAS                              AFFIRMED; MOTION TO WITHDRAW
                                               GRANTED
                             APPELLEE


                             DAVID M. GLOVER, Judge

       This is a no-merit appeal from the revocation of Shelia Moore’s probation and

suspended sentence. In January 2011, Moore was charged in underlying Case No. CR-

2011-47 with the offenses of possession of a controlled substance with intent to sell or deliver

(a Class Y felony) and use or possession with intent to use drug paraphernalia (a Class C

felony). In November 2011, she entered a negotiated plea for each count, receiving four

years’ probation on the Class C felony and four years’ suspended imposition of sentence on

the Class Y felony. The terms and conditions of her probation and suspended sentence

included the requirement she cooperate with her probation officer and report to him or her

as directed.

       On January 10, 2014, the State filed a petition to revoke Moore’s probation and

suspended sentence, alleging she had violated her probation by failing 1) to pay fines, costs,
                                  Cite as 2016 Ark. App. 341

and fees as directed, 2) to report to her probation officer as directed, 3) to pay probation

fees, and 4) to notify the sheriff and probation officer of her current address and

employment. The petition was subsequently amended to include the allegations that she

had twice tested positive for amphetamines and that she had an unexcused absence from

drug class. Following the revocation hearing on May 27, 2015, the trial court concluded

Moore had violated the terms and conditions of her probation and suspended sentence by

failing to report to her probation officer as directed. She was sentenced to four years in the

regional correction facility on the Class C felony and ten years’ suspended imposition of

sentence on the Class Y felony. This appeal followed.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, Moore’s counsel has filed a motion

to withdraw alleging Moore’s appeal is wholly without merit, along with a brief explaining

that the only adverse ruling in this case is the revocation itself and that it is supported by

sufficient evidence. The clerk of our court sent a copy of counsel’s motion and brief to

Moore at the correctional facility where she was residing, along with a letter informing her

of her right to file pro se points for reversal. She did not file any points.

       Our review of the record confirms the only adverse ruling was the revocation itself.

The terms and conditions of Moore’s probation and suspended sentence included the

requirement that she cooperate with her probation officer and report to him or her as

directed. Uncontroverted testimony from Jennifer Clements, Moore’s probation officer,

revealed: she was assigned to Moore’s case on October 10, 2013; Moore had not reported

to her previous probation officer since June 2013; Clements tried unsuccessfully to contact


                                                2
                                 Cite as 2016 Ark. App. 341

Moore several times in November and December 2013; she filed a violation report in

January 2014, and a warrant was issued; Moore was arrested on the warrant in September

2014; and Moore was released but still did not report to Clements until December 16, 2014.

The violation of only one condition is sufficient to support a revocation. Josenberger v. State,

2010 Ark. App. 243. The trial court’s finding that Moore violated the terms and conditions

of her probation and suspended sentence was not clearly erroneous, and there are no other

adverse rulings. After our review of the record and counsel’s brief, we find compliance with

the requirements of Rule 4-3(k) and agree with counsel that an appeal in this case would

be wholly without merit.

       Affirmed; motion to withdraw granted.

       HARRISON and VAUGHT, JJ., agree.

       Tyler C. Ginn, for appellant.

       No response.




                                               3